Citation Nr: 1138639	
Decision Date: 10/18/11    Archive Date: 10/25/11

DOCKET NO.  02-20 394A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for heart disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1966 to June 1967. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction over the case was subsequently transferred to the RO in Roanoke, Virginia.


REMAND

In a January 2010 statement in support of the claim (VA Form 21-4138), the Veteran requested a formal hearing before a Decision Review Officer at the local RO.  He was scheduled for a hearing before a Decision Review Officer at the RO in Washington, DC in June 2011, but failed to appear.  

The Veteran's representative submitted correspondence later in June 2011 in which it was asserted that the Veteran had not intended to miss his hearing but due to several unforeseen challenges, he was unable make the scheduled date.  The representative requested that the hearing be rescheduled to allow the Veteran to present his case.

The Board notes that review of the claims files show that the Veteran is homeless.

(I hope this is what you were hoping to get from us...)
 
Karen - putting a peanut shell in Mike's water for added protein. Other than that, being a saint after driving nearly non-stop for 2 days.
 
Katie - tagging another van with a Bruin's sign (the van said something about Canadians, aye) while continuing her valiant pursuit of a picture of roadkill... to the point of sacrificing her body for the photo.  Quote at around 3 a.m.- "Wake me up if you see a girl scout selling cookies on the side of the road."
 
Paul - nearly knocking the bottle of Ibuprofen out of my hand when hearing of the bet with the other van to consume fewer pills (or was that more pills)?
 
Mike (tall Mike) - taking "reach the beach" to epic levels by actually wading into the ocean (yeah, not warm) up to around his shins. 
 
Deirdre - In an endless plot to avoid meeting Christian, she effectively diverted our attention with promises of more van snacks, massages, and ponies.  Quote - "Wouldn't it be easier to reach the beach on a pony?"
 
Mike (not from Infinity) - having an epic weekend himself filled with said van snacks (namely Nerds and Sun Chips) and a mountain of free beer tokens from an awesome friend/stranger to the rest of us.
 
Me - experiencing stomach cramping after the last leg, holding aforementioned beer token to the sky, praying for the beer gods to relieve my pain so that I could partake in said beverage.  Quote - "I think the pink Nerds are fighting the purple ones."
 
(One story is not real.)
 
~Riley
(I hope this is what you were hoping to get from us...)
 
Karen - putting a peanut shell in Mike's water for added protein. Other than that, being a saint after driving nearly non-stop for 2 days.
 
Katie - tagging another van with a Bruin's sign (the van said something about Canadians, aye) while continuing her valiant pursuit of a picture of roadkill... to the point of sacrificing her body for the photo.  Quote at around 3 a.m.- "Wake me up if you see a girl scout selling cookies on the side of the road."
 
Paul - nearly knocking the bottle of Ibuprofen out of my hand when hearing of the bet with the other van to consume fewer pills (or was that more pills)?
 
Mike (tall Mike) - taking "reach the beach" to epic levels by actually wading into the ocean (yeah, not warm) up to around his shins. 
 
Deirdre - In an endless plot to avoid meeting Christian, she effectively diverted our attention with promises of more van snacks, massages, and ponies.  Quote - "Wouldn't it be easier to reach the beach on a pony?"
 
Mike (not from Infinity) - having an epic weekend himself filled with said van snacks (namely Nerds and Sun Chips) and a mountain of free beer tokens from an awesome friend/stranger to the rest of us.
 
Me - experiencing stomach cramping after the last leg, holding aforementioned beer token to the sky, praying for the beer gods to relieve my pain so that I could partake in said beverage.  Quote - "I think the pink Nerds are fighting the purple ones."
 
(One story is not real.)
Based on the foregoing, the Board finds that good cause for failing to attend the scheduled hearing has been demonstrated and the Veteran should be given another opportunity to appear and give testimony.  

Accordingly, this case is REMANDED to the RO via the Appeals Management Center in Washington, D.C., for the following action:

The appellant should be scheduled for a hearing before a Decision Review Officer in accordance with the docket number of this appeal and at an appropriate location.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the appellant until he is otherwise notified, but he has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

